801 So.2d 292 (2001)
The H.L.O.T. FAMILY LIMITED PARTNERSHIP and U.I.L. Family Limited Partnership, Petitioners,
v.
MAGNOLIA PLANTATION PROPERTY OWNERS' ASSOCIATION, INC., Respondent.
No. 1D01-4307.
District Court of Appeal of Florida, First District.
December 12, 2001.
Gregory D. Smith, Pensacola, for petitioners.
No appearance for respondent.
PER CURIAM.
The petition for writ of certiorari is denied. Certiorari review generally does not *293 lie to review the denial of a motion to dismiss. Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987). Moreover, the mere expense and inconvenience of litigation does not constitute harm sufficient to permit certiorari review, even if the order departs from the essential requirements of the law. Id. at 1100.
PETITION DENIED.
BARFIELD, VAN NORTWICK and POLSTON, JJ., concur.